DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Chateau does not disclose stopping output of the energization inhibit signal until the output duration expires because the output duration is not measured. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US Patent Application Publication 2017/0207618) in view of Godo (US Patent Application Publication 2011/0141640).
Regarding claim 1, Miyazawa discloses an ignition device comprising: 
an ignition coil (30) which includes a primary winding (32) and a secondary winding (34) and in which an electrical current flowing through the primary winding is changed to develop a high voltage at the secondary winding [0027]; and
an igniter (20) which works to energize or deenergize the ignition coil and includes a switching circuit and a control circuit, the switching circuit being equipped with a switching device (110) connected to the primary winding, the control circuit working to control energization of the switching device based on an energization control signal [0024], wherein 
the control circuit includes an overvoltage protection circuit which monitors a voltage level inputted to the primary winding and is configured to output an energization inhibit signal to inhibit a supply of electrical current to the switching device in a range where the monitored voltage level is higher than an overvoltage threshold level [0036-0038].
Miyazawa does not disclose the condition when the monitored voltage level exceeds the overvoltage threshold level in an output duration in which the energization control signal is outputted, the overvoltage protection circuit stops output of the energization inhibit signal until the output duration expires. 
Godo discloses an ignition device comprising an overvoltage protection circuit (27) which outputs an energization inhibit signal to inhibit supply of electrical current to a switching device (4, 41) in a range where a monitored voltage level is higher than an overvoltage threshold level (Col. 2, lines 43-54) [0041], 
when the monitored voltage level exceeds the overvoltage threshold level in an output duration in which the energization control signal is outputted, the overvoltage protection circuit stops output of the energization inhibit signal until the output duration expires [0075-0076]. 
Godo teaches that the excess voltage detection circuit is stopped for a duration immediately after the transition of an energization control signal to accommodate the timing of a conventional four-stroke engine [0076]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Godo with the overvoltage protection circuit disclosed by Miyazawa so that the ignition device provides both overvoltage protection while preventing the circuit from interfering with the production of an ignition spark at the ignition timing. 
Regarding claim 2, Miyazawa further discloses wherein when the monitored voltage level exceeds the overvoltage threshold level in a non-output duration in which the energization control signal is not outputted, the overvoltage protection circuit is enabled to output the energization inhibit signal [0036-0038]. 
	Regarding claims 3-4, Miyazawa, as modified by Godo, discloses the device of claim 1 as discussed above. Miyazawa further discloses wherein the overvoltage protection circuit includes an overvoltage detector (130) and an energization enable determiner (120, 240, 250), the overvoltage detector outputting an overvoltage signal when the monitored voltage level is higher than the overvoltage threshold level [0136], the energization enable determiner outputting an energization enable signal when the energization control signal starts to be outputted in a period of time in which the overvoltage signal is not outputted or when the overvoltage signal stops from being outputted in a period of time in which the energization control signal is being outputted [0041, where the energization enable determiner outputs an energization enable signal when the overvoltage signal is not outputted]. 
	Miyazawa does not disclose wherein the overvoltage protection circuit determines whether the energization inhibit signal should be outputted based on a determination of whether the energization enable signal is being outputted. 
Godo discloses an overvoltage protection circuit including a logic that determines whether an energization inhibit signal should be outputted based on a determination of whether the energization enable signal is being outputted and that stops an energization inhibit signal from being outputted in a period of time in which the energization enable signal is being outputted [0075-0076]. 
Godo teaches that the excess voltage detection circuit is stopped for a duration immediately after the transition of an energization control signal to accommodate the timing of a conventional four-stroke engine [0076]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Godo with the overvoltage protection circuit disclosed by Miyazawa for the reasons specified in reference to claim 1 above. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US Patent Application Publication 2017/0207618) in view of Godo (US Patent Application Publication 2011/0141640) and further in view of Nobe (US Patent Application Publication 2004/0011343).
Regarding claims 5-6, Miyazawa, as modified by Godo, discloses the ignition device of claim 1 as discussed above but does not disclose wherein the control circuit includes an overcurrent protection circuit which monitors an electrical current flowing through the switching device and controls the electrical current to be below a current limit, and wherein the overcurrent protection circuit is equipped with a current limit correcting circuit which variably sets the current limit in a range in which the monitored voltage level is higher than a reference voltage level which is lower than the overvoltage threshold level, wherein the current limit correcting circuit decreases the current limit as an increase in the monitored voltage level. 
Nobe discloses an ignition device comprising a control circuit (1) that includes an overcurrent protection circuit (6A) which monitors an electrical current flowing through a switching device (5) and controls the electrical current to be below a current limit [0046], and wherein the overcurrent protection circuit is equipped with a current limit correcting circuit which variably sets the current limit in a range in which the monitored voltage level is higher than a reference voltage level which is lower than an overvoltage threshold level [0059-0060, as shown in Figure 4B], wherein the current limit correcting circuit decreases the current limit as an increase in the monitored voltage level [0059-0060, as shown in Figure 4B]. 
Nobe teaches that this control reduces power consumption over a conventional ignition device, allowing for the downsizing of circuit elements [0058]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the overcurrent protection circuit disclosed by Nobe with the ignition device disclosed by Miyazawa to reduce power consumption.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747